Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

 

60 East 42" Street, Suite 4510 Telephone: (212) 317-1200

New York, New York 10165 Facsimile: (212) 317-1620

jbarton@faillacelaw.com Pe OT a IEEE
February 3, 2020

BY ECF \
Hon. Judge Alison J. Nathan b
United States District Court
Southern District of New York be FEB 0 3 20207
40 Foley Square | ~
New York, NY 10007 .

Re: Perez Mijangos et al v. Jesa 31, Inc. et al; 19-cv-4244

Your Honor:

We represent Plaintiffs in the above-referenced matter. We write, on consent, to request a
30-day extension of the deadline to file the settlement agreement and a joint letter, currently
scheduled for February 5, 2020. This is the first request of its kind.

The parties are working diligently on completing their settlement papers, but anticipate
needing a bit more time to get their agreement executed and file their fairness motion. As suc
the parties respectfully request the deadline to file the settlement agreement and a joint letter be su .

extended by 30 days.

 

 

 

Thank you for your attention.
Respectfully Submitted,
SO RDERED: 5] /s/ Jesse Barton
Jesse Barton, Esq.
| N ANG MICHAEL FAILLACE & ASSOCIATES, P.C.
Attorneys for Plaintiffs

HOP. SON J. NATHAN
UNITED STATES DISTRICT JUDGE

 

 
